[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Plaintiffs entered into a purchase and sale agreement prepared by plaintiffs real estate agent for the purchase of certain premises known as 4 Lauren Lane, Norwich, which contract bears date of 4-3-90.
The contract was signed by one of the defendants for the owner-sellers pursuant to a power of attorney. See plaintiffs exhibit # 1.
Section # 5 of the contract represents that the purchasers (the plaintiffs have examined the premises.)
The defendants were the real estate agents of the owner-sellers. Testimony by the plaintiff Beth Hansen indicates that the plaintiffs never examined the grounds of the premises during the period 4-3-90 CT Page 4276 to 7-25-90.
Plaintiffs claimed a failure to disclose a rocky trench which acted as a drain or water course during inclement weather.
On 7-25-90 while represented by counsel, plaintiffs requested to be let out of the contract and a settlement was effected wherein one half of the plaintiffs deposit of $1000.00 was returned to plaintiffs and a release executed.
See plaintiffs exhibit # 2. See also defendants exhibit # 1 a letter from plaintiffs former counsel to defendants counsel confirming the settlement.
Plaintiffs present claim for the balance of their deposit of $500.00 plus costs incurred for an application fee, septic test, termite test and title examination against the sellers real estate agents are without merit, the testimony and exhibits do not support their claim and in any event are barred by the executed release.
Judgment may enter in favor of the defendants.
AUSTIN, J.